                Case 3:18-cv-00315 Document 1 Filed 10/23/18 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

LISA MONICA QUARANTO,                            §
                                                 §
        Plaintiff,                               §
                                                 §
V.                                               §         CIVIL ACTION NO. 3:18-CV-315
                                                 §
MEDTRONIC, INC.,                                 §
                                                 §
        Defendant.                               §

                           DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441, and 1446, Defendant Medtronic, Inc.

(“Defendant” or “Medtronic”) files this Notice of Removal of the above-entitled action from the

168th Judicial District Court, El Paso County, Texas, to the United States District Court for the

Western District of Texas, El Paso Division. As shown herein, removal of this case to federal

court is proper based on federal question jurisdiction, supplemental jurisdiction, and diversity

jurisdiction.

                                              I.
                                         BACKGROUND

        1.       On September 14, 2018, Plaintiff Lisa Monica Quaranto (“Plaintiff”) initiated this

action, captioned Lisa Monica Quaranto v. Medtronic, Inc., in the 168th Judicial District Court,

El Paso County, Texas by filing Plaintiff’s Original Petition (“Plaintiff’s Petition”). The District

Court designated Plaintiff’s action as Cause No. 2018-DCV-3317.

        2.       As required by 28 U.S.C. § 1446(a), a docket sheet, and true and correct copies of

all process, pleadings, and orders related to the District Court proceeding are attached as EXHIBIT

A and incorporated herein by reference.




                                                 1
             Case 3:18-cv-00315 Document 1 Filed 10/23/18 Page 2 of 6



       3.      On September 24, 2018, Plaintiff served Medtronic with Plaintiff’s Petition

through Medtronic’s registered agent for service of process. See Declaration of Robin Ray in

Support of Removal at ¶ 5, attached as EXHIBIT B. Defendant subsequently and timely filed its

Answer to Plaintiff’s Petition on October 12, 2018. See EXHIBIT A.

       4.      Plaintiff’s Petition asserts that Defendant is liable to her for alleged violations of

the Americans with Disabilities Act, Chapter 21 of the Texas Labor Code, and the Family and

Medical Leave Act. See Pl.’s Pet. at ¶ 4, attached at EXHIBIT A.

                                   II.
             FEDERAL QUESTION AND SUPPLEMENTAL JURISDICTION

       5.      Removal is proper because the Court has subject matter jurisdiction over this

lawsuit based upon federal question jurisdiction. 28 U.S.C. §§ 1331, 1441(a). Federal question

jurisdiction exists in a civil matter when a claim arises “under the Constitution, laws or treaties

of the United States.” Id. § 1331.

       6.      Federal question jurisdiction has been invoked in this case because Plaintiff

asserts Defendant is liable to her for alleged violations that arise under the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), and the Family and Medical Leave Act, 29

U.S.C. §§ 2601, et seq., both federal statutes. See Pl’s Pet. at ¶¶ 4, 13-22, attached at EXHIBIT A.

       7.      In addition to exercising jurisdiction over Plaintiff’s ADEA and FMLA causes of

action, this Court also has supplemental jurisdiction over Plaintiff’s state law claims that arise

out of Defendant’s alleged violations of Chapter 21 of the Texas Labor Code. See 28 U.S.C.

§1367(a); See Pl’s Pet. at ¶¶ 13-22, attached at EXHIBIT A.

       8.      Therefore, this entire matter may be removed, and this Court may determine all

issues herein. 28 U.S.C. § 1441(c).




                                                 2
             Case 3:18-cv-00315 Document 1 Filed 10/23/18 Page 3 of 6



                                           III.
                                 DIVERSITY JURISDICTION

       9.      This Court also has subject matter jurisdiction based on an independent, but

equally valid, reason: diversity jurisdiction. See 28 U.S.C. § 1332. Diversity jurisdiction exists

in a civil matter when: (1) the amount in controversy exceeds $75,000, exclusive of interest and

costs; and (2) the dispute is between citizens of different states. Id. § 1332(a)(1). As shown

below, both of these requirements are met in this case.

A.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.

       10.     The face of Plaintiff’s Petition establishes that Plaintiff’s damages exceed

$75,000, exclusive of interest and costs, thus satisfying the requirement of 28 U.S.C. § 1332.

See, e.g., White v. FCI USA, Inc., 319 F.3d 672, 674-75 (5th Cir. 2003) (“The test is whether it is

more likely than not that the claim will exceed [$75,000].”). In Paragraph 23, Plaintiff has

affirmatively “plead[ed] that she anticipates . . . that the amount of damages she will request the

jury to assess at trial will be between $200,000 to $1,000,000.” See Pl.’s Pet. at ¶ 23, attached at

EXHIBIT A.     Although Defendant altogether denies Plaintiff’s allegations and the damages

claimed by Plaintiff, it is evident that the amount in controversy, exclusive of interest and costs,

far exceeds the sum of $75,000. See 28 U.S.C. § 1332(a).

B.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS BETWEEN THE PARTIES.

       11.     The second requirement for removal is also established because there was

complete diversity of citizenship between Plaintiff and Defendant at the time of filing of

Plaintiff’s Petition and at the time of removal.

       12.     Upon information and belief, Plaintiff resided in El Paso County, Texas at the

time her Petition and this Notice of Removal were filed. See Pl.’s Pet. at ¶ 2, attached at EXHIBIT

A (listing residence in El Paso County, Texas).


                                                   3
             Case 3:18-cv-00315 Document 1 Filed 10/23/18 Page 4 of 6



       13.       An individual is a citizen of the state in which he or she is domiciled.

Accordingly, Plaintiff is a citizen of Texas for purposes of diversity jurisdiction.

       14.       At the time of filing of Plaintiff’s Petition and at the time of removal, Defendant

was and is a citizen of states other than Texas. Specifically, Defendant Medtronic, Inc. is a

corporation organized under the laws of the State of Minnesota, with its principal place of

business in Minneapolis, Minnesota. See Declaration of Robin Ray in Support of Removal at

¶¶ 2-4, attached hereto as EXHIBIT B.

       15.       Pursuant to 28 U.S.C. § 1332(c)(1), a corporation is deemed to be a citizen of any

state in which it is incorporated and of any state where it has its principal place of business. In

Hertz Corp. v. Friend, the United States Supreme Court adopted the “nerve center” test for

determining corporate citizenship in diversity jurisdiction cases. 559 U.S. 77, 80-81 (2010). The

Court determined that a corporation’s “principal place of business” is the “place where a

corporation’s officers direct, control, and coordinate the corporation’s activities.” Id. at 92-93;

see also Metroplexcore, L.L.C. v. Parsons Transp., Inc., 743 F.3d 964, 971 (5th Cir. 2014)

(following Hertz for “principal place of business”).

       16.       Defendant is a citizen of Minnesota for diversity purposes. It is not a citizen of

Texas because it is neither incorporated in Texas, nor is its principal place of business located in

Texas. See id.

       17.       In sum, Plaintiff is a citizen of Texas and Defendant is not. Complete diversity of

citizenship exists between Plaintiff and Defendant.

                                         IV.
                               PROCEDURAL PREREQUISITES

       18.       Venue is proper as this is the Court assigned to the district and division in which

the action is pending in state court. See 28 U.S.C. § 124(d)(3). Defendant is filing this Notice of


                                                  4
             Case 3:18-cv-00315 Document 1 Filed 10/23/18 Page 5 of 6



Removal within 30 days of being served with citation and a copy of Plaintiff’s Petition from

which it was first ascertainable that the case was removable to federal court. Therefore, removal

to this Court is both proper and timely under 28 U.S.C. § 1446(b).

       19.     As required by 28 U.S.C. § 1446(d), a Notice to the State Court of Filing of

Notice of Removal, together with a copy of this Notice of Removal, is being promptly filed in

the 168th District Court, El Paso County, Texas and served on Plaintiff. A true and correct copy

of the Notice to State Court of Filing Notice of Removal (without exhibits), filed with the 168th

District Court, is attached hereto as EXHIBIT C.

       20.     By removing this action, Defendant does not waive any defenses, objections, or

motions available to it under state or federal law.

                                             V.
                                         CONCLUSION

       Accordingly, because federal question, supplemental, and diversity jurisdiction exists

over all Plaintiff’s causes of action exists, this Court has jurisdiction under 28 U.S.C. § 1331,

§ 1332, and §1367(a). Defendant Medtronic, Inc. requests that the 168th Judicial District Court

of El Paso County, Texas proceed no further with Cause No. 2018-DCV-3317 and that Lisa

Monica Quaranto v. Medtronic, Inc. be removed to the United States District Court for the

Western District of Texas, El Paso Division.

Dated this, the 23rd day of October 2018.




                                                   5
               Case 3:18-cv-00315 Document 1 Filed 10/23/18 Page 6 of 6



                                                      Respectfully submitted,


                                                      /s/ Danielle K. Herring
                                                      Danielle K. Herring
Of Counsel:                                           State Bar No. 24041281
                                                      Fed. Id. No. 36896
Elizabeth L. Bolt                                     dherring@littler.com
State Bar No. 24059470                                LITTLER MENDELSON, P.C.
Fed. Id. No. 1034909                                  1301 McKinney Street, Suite 1900
ebolt@littler.com                                     Houston, Texas 77010
LITTLER MENDELSON, P.C.                               Telephone No.: 713-951-9400
1301 McKinney Street, Suite 1900                      Facsimile No.: 713-951-9212
Houston, Texas 77010
Telephone No.: 713-951-9400                           ATTORNEYS FOR DEFENDANT
Facsimile No.: 713-951-9212                           MEDTRONIC, INC.

                                   CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was forwarded
to counsel of record, via e-file notification and certified mail, return receipt requested on this
23rd day of October 2018 to:

                                            John A. Wenke
                                       501 E. California Avenue
                                         El Paso, Texas 79902
                                Sent Via Certified Mail, Return Receipt
                              Requested No. 9314 7699 0430 0052 0667 54




                                               /s/ Danielle K. Herring
                                               Danielle K. Herring
FIRMWIDE:157725775.1 014245.2169




                                                  6
